Citation Nr: 1753442	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-01 909	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer and/or residuals thereof.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to July 1979 and from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in March 2015 and December 2016 where it was remanded for further development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's prostate cancer and/or residuals thereof was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service, to include exposure to burn pits.  


CONCLUSION OF LAW

The requirements for service connection for prostate cancer and/or residuals thereof have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 1117, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in July 2015.  See 38 U.S.C. 
§§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds there has been substantial compliance with its March 2015 and December 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71,382 (October 17, 2016).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and IBS) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran is seeking service connection for prostate cancer.  He contends that his cancer is a result of his exposure to environmental hazards, including burn pits, while serving in Southwest Asia.  See November 2012 statement in support of claim and September 2016 Informal Hearing Brief.  The Veteran also contends that he is one of five people in his battalion to have developed cancer from exposure to environmental hazards in the Persian Gulf.  See January 2017 statement in support of claim. 

Regarding the first element of service connection, a June 2009 private treatment record diagnosed the Veteran with prostate cancer.  Therefore, the first Shedden element, a current disability, has been met.  Accordingly, as the Veteran's claimed prostate cancer has been diagnosed as a known disorder, and prostate cancer is not a diagnosed illness that the Secretary has determined should be subject to compensation on a presumptive basis, service connection is not warranted on a presumptive basis as due to an undiagnosed illness based on his Persian Gulf service.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(c)(2).

Nevertheless, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

The Veteran contends that he was exposed to environmental hazards, including burn pits while serving in the Persian Gulf.  The Veteran's military personnel records and service treatment records confirm that the Veteran was stationed in Southwest Asia.  In an April 1991 Southwest Asia demobilization/redeployment evaluation, the Veteran stated that he was unsure if he was exposed to chemical warfare.  However, the Veteran has consistently stated that he has been exposed to environmental hazards while in service.  See November 2012 statement in support of claim.  As such, the Board concludes that the Veteran's exposure to environmental hazards in the Persian Gulf, to include burn pits, is consistent with the circumstances of his service.  Therefore, the second element of Shedden is established.

The Board finds the weight of the evidence is against finding that the Veteran's prostate cancer began in service, was compensably disabling within a year of separation from active duty, or that there is a nexus between the current diagnosis of prostate cancer and service.  There is no evidence that prostate cancer was compensably manifested within one year of separation from service.  The Veteran was first diagnosed with prostate cancer in June 2009 when he underwent a prostatectomy.  See June 2009 private treatment record.  Service treatment records are absent for complaints, a diagnosis, or treatment for prostate cancer.  Although an April 1987 quadrennial examination notes a varicocele of the right testicle, an April 1991 redeployment examination notes no history of tumors or cancer and the examination shows a normal prostate. 

Pursuant to the December 2016 Board remand, the Veteran was afforded a VA examination in January 2017 to determine the nature and etiology of his prostate cancer.  The examiner opined that the Veteran's cancer was less likely than not incurred in or caused by service.  The examiner further opined that it was less likely than not that the Veteran's prostate cancer was related to active service, to include exposure to burn pits as there is no current medical or scientific evidence to support that the development of prostate cancer is related to a specific exposure event experienced during service in Southwest Asia.  The examiner also opined that it is less likely than not that the Veteran's prostate cancer is related to the right testis varicocele noted in his April 1987 service record as there is no current medical or scientific evidence that varicoceles can cause prostate cancer. 

An addendum medical opinion was obtained in March 2017, because the January 2017 VA examiner failed to take into account the Veteran's statements that he was one of five service members to have developed cancer after exposure to environment hazards in Southwest Asia.  The same examiner opined that the Veteran's statements that other service members developed cancer after serving in Southwest Asia are not scientific evidence that prostate cancer was caused by exposure to burn pits.  The examiner reiterated that there are no current medical or scientific studies that support a finding that the development of prostate cancer is related to a specific exposure experienced during service in Southwest Asia to include burn pits.

The Veteran has consistently related his prostate cancer to his in-service exposure to environmental hazards.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the relationship between prostate cancer and exposure to environmental hazards, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Thus, the preponderance of the evidence is against a finding that the Veteran's current prostate cancer manifested in service, within one year after separation, or is otherwise related to service.  Accordingly, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See U.S.C. § 5107(b); 38 C.F.R § 3.102.


ORDER

Entitlement to service connection for prostate cancer and/or residuals thereof is denied. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


